L. CHARLES WRIGHT, Retired Appellate Judge.
R.E. Tidwell and Blount Basic Materials, Inc., entered into an oral agreement in November 1987, wherein Tidwell agreed to lease certain trucks to Blount. Blount was to pay Tidwell 90% of what the trucks earned less any expenses. In March 1989 Tidwell filed an action in the Circuit Court of Blount County against Blount, alleging that Blount owed $6,690.30 on the oral agreement. After a nonjury trial the trial court made a detailed finding of fact and entered judgment in favor of Tidwell in the amount of $6,698. Following the denial of Blount’s motion for new trial, Blount appeals.
Blount asserts that the judgment was not supported by the evidence and was therefore speculative. We have carefully reviewed the testimony and the exhibits. While the record is not a paradigm of clarity, we find that the evidence — particularly the testimony of Tidwell’s wife/bookkeeper — sufficiently supports the express findings and judgment of the trial court.
Following an ore tenus proceeding, the judgment of the trial court is presumed to be correct and will be reversed only if, after consideration of the evidence and all reasonable inferences to be drawn therefrom, the judgment is found to be plainly and palpably wrong. Knox Kershaw, Inc. v. Kershaw, 552 So.2d 126 (Ala.1989). The judgment is supported by the evidence. This case is affirmed.
*579Tidwell’s Rule 38, A.R.A.P., request for damages and attorney’s fee is denied.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.